DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2021 has been entered.
Response to Arguments
Applicant's arguments filed 03/29/2021 have been fully considered, but they are not fully persuasive. In response to Applicant’s amendments the 35 USC § 103 has been removed. However, the 35 USC § 101 rejection of claims 1-20 are applied in light of Applicant's amendments.  
The Applicant argues that “Utilization of predictive data and automation solves a "technological problem in computers". Data Engine references Core Wireless Licensing S.A.R.L. v. LG Elecs., Inc., 880 F.3d 1356, 1361 (Fed. Cir. 2018) to support the claim that improved user-interfaces are technological in nature… The Applicant's novelty exceeds this mere use of a computer as a tool for abstract implementation.” (Remarks 03/29/2021) 
In response, the Examiner respectfully disagrees. The claimed subject matter, is directed to an abstract idea by reciting fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), which falls into the “Certain methods of organizing human activity” group; and by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “Mental processes” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The mere nominal recitation of a generic computer does not take the claim limitation out of methods of organizing human activity or the mental processes grouping. Thus, the claim recites a mental process for performing certain methods of organizing human activity.   
The claimed subject matter is merely claims a system/method for tracking and analyzing information regarding moving logistics.  Although it may be intended to be performed in a digital environment, the claimed subject matter (as currently claimed in the independent claim) speaks to the determining and analyzing (modeling and assigning) data. Such steps are not tied to the technological realm, but rather utilizing technology to perform the abstract idea (organizing human activity). Additionally, the claimed subject matter can also be categorized as a Mental Process as it recites concepts performed in the human mind (observation and evaluation). The steps of tracking data, updating models, and generating a model can be performed by a human (mental process/pen and paper).  The practice of analyzing information and constructing models with set parameters and timelines can be performed without computers, and thus are not tied to technology nor improving technology. 
The solution mentioned in the amended limitation is not implemented/integrated into technology and thus not an improvement to the technical field. Further, there is no integration into a practical application as the claims can be interpreted as humans per se, as the claims fail to tie the steps to technology; insignificant extra solution activities (which are merely calculating and/or analyzing data).
The steps relied upon by the Applicant as recited does not improve upon another technology, the functioning of the computer itself, or allow the computer to perform a function not previously performable by a computer. The claims do not mention to any use of a specialized computer and/or processor. The Applicant is using generic computing components (processors) to perform in a generic/expected way (obtaining, analyzing, and displaying data).The abstract idea is not particular to a technological environment, but is merely being applied to a computer realm. The process of calculating and analyzing data specifically for moving logistics, and performing additional analysis can be done without a computer, and thus the claims are not “necessarily rooted", but rather they are utilizing computer technology to perform the abstract idea. The Examiner does not recognize any elements of the Applicant's claims and/or specification that would improve or allow the computer to perform a function(s) not previously performable by the computer, or improve the functioning of the computer itself. It is insufficient to indicate that the claims are novel and non-obvious, and thus contain “something more.” Just because the components may perform a specialized function does not mean that that the computer components are specialized. As such the application of the abstract idea of tracking and analyzing information regarding moving logistics regarding, and performing correlation analysis is insufficient to demonstrate an improvement to the technology. 
Further, the Appellants invention is not analogous to Core Wireless. The courts stated that “although the generic idea of summarizing information certainly existed prior to the invention, these claims are directed to a particular manner of summarizing and presenting information in electronic devices. Claim 1 of the ‘476 patent requires ‘an application summary that can be reached directly from the menu,’ specifying a particular manner by which the summary window must be accessed. The claim further requires the application summary window list a limited set of data, ‘each of the data in the list being selectable to launch the respective application and enable the selected data to be seen within the respective application.’ This claim limitation restrains the type of data that can be displayed in the summary window. Finally, the claim recites that the summary window ‘is displayed while the one or more applications are in an un-launched state,’ a requirement that the device applications exist in a particular state. These limitations disclose a specific manner of displaying a limited set of information to the user, rather than using conventional user interface methods to display a generic index on a computer. Like the improved systems claimed in Enfish, Thales, Visual Memory, and Finjan, these claims recite a specific improvement over prior systems, resulting in an improved user interface for electronic devices.” Although the Appellant displays data, the Appellants invention is ‘using conventional user interface methods to display a generic index on a computer’. The Appellant does not display any type of limited data set(s) in an un-launched state (as required by Core Wireless).  Thus, the Examiner does not find the Appellants arguments persuasive. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 11-20) and system (claims 1-10) are directed to potentially eligible categories of subject matter (i.e., process, machine, and article of manufacture respectively).  Thus, Step 1 is satisfied.
 With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), which falls into the “Certain methods of organizing human activity” group; and by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “Mental processes” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The mere nominal recitation of a generic computer does not take the claim limitation out of methods of organizing human activity or the mental processes grouping. Thus, the claim recites a mental process for performing certain methods of organizing human activity. 
The limitations reciting the abstract idea (Mental process), as set forth in exemplary claim 1, are: receive a first move plan comprising at least a first origin, a first destination, a 15move date, a first customer profile, and an estimated inventory; receive a first progress formula, wherein the first progress formula is based at least in part on the first move plan and a predictive data set compiled and extracted from a history of executed moves; receive a first set of predefined move parameters related to an execution of the first move plan; 20monitor the first set of predefined move parameters, wherein a monitoring is stored as monitored predefine move parameters; translate monitored predefined move parameters to move execution data; apply the move execution data to the first progress formula; assign a first set of execution values to the move execution data, wherein the first 25set of execution values is based on an application of the move execution data to the first progress formula, wherein the first set of execution values indicates a relative impact of each portion of the estimated inventory on progress of the first move plan, and wherein the first set of execution values is based at least in part on three or more quantity of each portion of the estimated inventory, handling requirements of each portion of the estimated inventory, the predictive data set, and logistics requirements of each portion of the estimated inventory: assign user task automatically, wherein assignment is based on the first set of predefined move parameters; differentiate between completed execution values and pending execution values within the first set of execution values; compare the completed execution values to pending execution values; and 30generate a first progress visualization based on a comparison of the completed execution values to pending execution values. Independent claim 11 recites the method for performing the system of independent claim 1 without adding significantly more (the recitation of a second move plan and formulas is merely repeating steps already being performed). Thus, the same rationale/analysis is applied.
 With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to a first local computing device generating network access requests for a relocation 5tracking; one or more memory resources comprising: a customer profile database comprising a plurality of customer profiles; and a visualization database comprising a plurality of progress visualization 10types; a remote server coupled to the first local computing device, the one or more memory resources, and an internet computer network, wherein the remote server is configured to… (as recited in independent claim 1); and wherein the visualization database further comprises a plurality of interface types, wherein the interface types comprise at least one progress visualization, and the remote server is further configured to provide a first interface with the first progress visualization to a second local computing device, wherein the remote server is couplable to the second local computing device; wherein the first interface is customizable based at least in part on the first customer profile; providing a first interface with the first progress visualization; wherein the first interface is customizable based at least in part on the first customer profile (claims 9-10, and 19-20). However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
 Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
 With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitation(s) is/are directed to: a first local computing device generating network access requests for a relocation 5tracking; one or more memory resources comprising: a customer profile database comprising a plurality of customer profiles; and a visualization database comprising a plurality of progress visualization 10types; a remote server coupled to the first local computing device, the one or more memory resources, and an internet computer network, wherein the remote server is configured to… (as recited in independent claim 1) and wherein the visualization database further comprises a plurality of interface types, wherein the interface types comprise at least one progress visualization, and the remote server is further configured to provide a first interface with the first progress visualization to a second local computing device, wherein the remote server is couplable to the second local computing device; wherein the first interface is customizable based at least in part on the first customer profile; providing a first interface with the first progress visualization; wherein the first interface is customizable based at least in part on the first customer profile (claims 9-10, and 19-20)  for implementing the claim steps/functions.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  
 In addition, Applicant’s Specification (paragraph [0103]) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological Alice, which in turn cites Mayo.  While the step of receive…plan/formula/parameters is part of the abstract idea because it is part of the data formatting within the abstract idea, even if considered as an additional element under Step 2B of the eligibility inquiry, this limitation amounts to pre-solution activity that adds nothing of significance to the claim, is well-understood, routine, and conventional activity in the art, which does not add significantly more to the claim. See, e.g., Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
 In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself. Further, the  OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (see MPEP 2106.05(d)).
 The remaining dependent claims (2-8 and 12-18) are directed to the same abstract idea as recited in the independent claims, and merely incorporate additional details that narrow the abstract idea via additional details of the abstract idea. For example claims 2-8“wherein the first progress formula is based at least in part on one or more the customer profile, the first move plan, and the first set of predefined move parameters; wherein the first move plan comprises a plurality of move 5segments, and wherein the first progress formula is based at least in part on the plurality of move segments; associate the move execution data with the plurality of move segments, and wherein the first set of execution values is organized by move segments; comparing the completed execution values to pending execution values occurs by move segment, wherein the completed execution values and pending execution values of each move segment are compared wherein the first progress visualization is further based on completion of each move segment; translate monitored predefined move parameters to updated move execution data; assign a second set of execution values to the updated move execution data; wherein the second set of execution values is based on the application of the updated move execution data to the first progress formula; differentiate between completed execution values and pending execution values within the second set of execution values; compare the completed execution values to pending execution values from the second set of execution values; and generate a second progress visualization based on the comparison of the completed execution values to pending execution values from the second set of execution values; wherein the updated move execution data adjusts in real time based on one or more changes in one or more the first move plan, the first set of predefined move parameters, and the first progress formula; ”, without additional elements that integrate the abstract idea into a practical application and without additional elements that amount to significantly more to the claims.  The remaining dependent claims (12-18) recite the method for performing the method of claims 2-8. Thus, the same rationale/analysis is applied. Thus, all dependent claims have been fully considered, however, these claims are similarly directed to the abstract idea itself, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims.  
 The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself.
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bolton; Chris. Systems and methods for synchronized delivery, U.S. Patent 10198707In general, embodiments of the present invention provide systems, methods, apparatus, and computer program products for identifying possible (or probable) synchronized delivery opportunities and delivery incentives.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arif Ullah, whose telephone number is (571) 270-0161.  The examiner can normally be reached from Monday to Friday between 9 AM and 5:30 PM.
 If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Eric Stamber, can be reached at (571) 272-6724.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
 Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business